Exhibit 10.1

 



Haseltine Law Office

 

  1629 K Street, NW Suite 300   Washington, DC 20006   703 627 2652; fax 703 372
5173   Email: william@wbhlaw.net       611 E Glenoaks Blvd   Glendale, CA 91207
  818 291 0661; fax 703 372 5173   URL: www.whhlaw.net

 

LEGAL RETAINER AGREEMENT

 

ClientFBEC Worldwide, Inc.
1621 Central Avenue
Cheyenne, WY 95975

 

This agreement sets forth the terms and conditions of the attorney-client
relationship between Haseltine Law Office ("Counsel") and Client.

 

Legal Services

 

Counsel agrees to perform the following legal services for Client(s):

 

-Consultation regarding, drafting of and revision of periodic and other filings
with the Securities and Exchange Commission and other regulatory agencies.

-Assuring compliance with all Federal and State corporate and securities laws
and regulations.

-Drafting contracts and corporate documents as necessary.

–Consultation regarding corporate actions, relationships with other corporations
and parties, and potential corporate transactions and offerings.

 

We cannot and do not guarantee particular results.

 

Initial and Monthly Fee

 

Counsel's Initial Fee is $200,000, due and payable at signing of this Agreement.
This Initial Fee will be paid in restricted shares of common stock of Client,
valued at 75% of the average closing price over the past 20 trading days. Client
will pay a Monthly Retainer of $2,500. Counsel will not be required to itemize
his hourly fees; performance of the above duties will be assumed and the monthly
retainer fee will be deemed appropriate compensation regardless of actual hours
required during the month.

 



1

 



 

Counsel will travel to various business locations, including the home offices of
Client, as necessary. Counsel will utilize various outside sources as necessary
to accomplish Client's goals. You are responsible for all costs.

 

Term

 

This representation will continue for one year. The payment terms will be
renegotiated after six months. You may terminate this representation at any
time. We may terminate this representation if you make our representation
unreasonably difficult by failing to cooperate with us, failing to respond to
communications, failing to cooperate in discovery, failing to be truthful with
us, or for other good cause.



 

 



Agreed:       /s/ Robert Sand /s/ William B. Haseltine Robert Sand William B.
Haseltine FBEC Worldwide, Inc. Haseltine Law Office    

 

 

June 11, 2015

 

Remittance may be made to :

 

Haseltine Law Office
Capital One Bank
Account #xxxxxxxxxx
ABA #xxxxxxx

 

 

 



2

